Citation Nr: 1735124	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-20 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine disability, including as secondary to a service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 RO decision that denied service connection for a left shoulder disability and a neck disability. 

A videoconference hearing was held in January 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In April 2015, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development. In a June 2016 decision, the Board granted service connection for a left shoulder disability, and remanded the issue of service connection for a cervical spine disability to the AOJ for additional development. The case was subsequently returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends either that his current neck (cervical spine) disability preexisted service and was aggravated by service, or that his current cervical spine disability is secondary to the now service-connected left shoulder disability.

Although further delay is regrettable, the Board finds that another remand is required prior to adjudication of the Veteran's claim.  

On April 3, 2017, the same day that the appeal was returned to the Board's jurisdiction, the Veteran filed another claim of service connection for a neck disability secondary to a service-connected left shoulder disability. He also appointed a new representative before VA. Later that month, he underwent a VA examination of his neck and cervical spine, and a medical opinion was provided as to this issue. Additional VA medical records were also associated with the claims file. 

By a letter to the Veteran dated in June 2017, the AOJ informed him that it was already processing a pending appeal for the cervical spine, and that this new evidence was forwarded to the Appeals Team for consideration. The AOJ stated that since the issue he was claiming was already on an appeal, it could not accept his claim for that issue at this time.

In sum, additional highly relevant evidence was added to the claims file after the October 2016 supplemental statement of the case, which has not yet been reviewed by the AOJ in the context of the instant appeal, with issuance of a supplemental statement of the case to the Veteran and his new representative. Such must be done prior to appellate review in order to provide due process to the Veteran. See 38 C.F.R. §§ 19.31, 19.37 (2016). The Veteran has not waived initial RO review of this evidence. See 38 C.F.R. § 20.1304 (2016).

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the claim on appeal, with consideration of all additional evidence since the October 2016 supplemental statement of the case. If this claim is not granted to the Veteran's satisfaction, send him and his new representative a supplemental statement of the case and give him an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



